ALBERT V. BRYAN, Circuit Judge
(dissenting in part).
With the plan of desegregation approved, as it is, I can see neither logic nor other ground for not retransferring the fifteen pupils to the school the plan provides for them. The School Board has requested the reassignment. However, the Court finds it would “have a substantially adverse effect” upon the students. It seems to me the school authorities are better versed than are we on that score. Moreover, the assignment initially was understood to be simply provisional. Finally, the Board, as well as the scholars, is entitled to indiscriminate enforcement of a legitimate plan.